1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      TPOV ENTERPRISES 16, LLC,
7
                           Plaintiff,
8                                                          2:17-cv-00346-JCM-VCF
      vs.                                                  ORDER
9     PARIS LAS VEGAS OPERATING COMPANY,
      LLC,
10
                            Defendant.
11

12
            Before the court are Paris Las Vegas Operating Company, LLC’s Motion to Redact (ECF No. 138)
13
     and Plaintiff’s Motion to Seal Exhibits to Request for Permission to Reply to Motion for Reconsideration
14
     (ECF NO. 140).
15
            Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
16
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
17
     the granting of the motion. No opposition has been filed and the time to file an opposition has passed.
18
     Here, it would seem as though the parties have consented to the granting of the instant motion.
19
            The Ninth Circuit has emphasized a strong presumption in favor of access to court records and
20
     documents. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). This general
21
     right to public documents, however, is not absolute. Nixon v. Warner Commc’ns, 435 U.S. 589, 598
22
     (1978). Local Rule IA 10-5 explains that a party may file a document with the court under seal if
23
     accompanied by a motion for leave to file those documents under seal.
24

25
1           A party seeking to seal documents in support of a non-dispositive motion must only show “good

2    cause” exists to seal the documents in question. Kamakana v. City and County of Honolulu, 447 F.3d

3    1172, 1179-80 (9th Cir. 2006). Here, the good cause standard is met and the motions to seal are granted.

4           Accordingly, and good cause appearing,

5           IT IS HEREBY ORDERED that Paris Las Vegas Operating Company, LLC’s Motion to Redact

6    (ECF No. 138) and Plaintiff’s Motion to Seal Exhibits to Request for Permission to Reply to Motion for

7    Reconsideration (ECF NO. 140) are GRANTED.

8

9           DATED this 20th day of August, 2019.
                                                                _________________________
10                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
